Dismissed and Memorandum Opinion filed December 10, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00889-CV
____________
 
EZ POSTAL PLUS, INC. and BILAL FARAHSHAH, Appellants
 
V.
 
CAPITAL ONE, N.A., Appellee
 

 
On Appeal from the Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 894357
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 11, 2008. On May 7, 2009, this court
abated this appeal because appellant, Bilal Farahsha, petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 09-32816. See Tex. R. App. P. 8.2. Through the Public Access to
Court Electronic Records (PACER) system, the court learned that the bankruptcy
case was closed on July 22, 2009. The parties failed to advise this court of
the bankruptcy court action. Accordingly, on November 19, 2009, we ordered the
parties to advise the court whether they wished to continue the appeal.
On November
30, 2009, the parties filed a joint motion to non-suit all claims and 
counter-claims with prejudice, which we construe as a motion to dismiss the
appeal. See Tex. R. App. P. 42.1.
The motion is granted.
Accordingly,
the appeal is ordered dismissed with prejudice.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.